FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

In re: SCOTT LEE EGEBJERG,           
Debtor.
                                          No. 08-55301
                                             BK No.
SCOTT LEE EGEBJERG,
                Debtor-Appellant,       SV 06-12592-GM
                                          ORDER AND
               v.
                                           AMENDED
PETER C. ANDERSON, United States            OPINION
Trustee,
                Trustee-Appellee.
                                     
     Appeal from the United States Bankruptcy Court
          for the Central District of California
      Geraldine Mund, Bankruptcy Judge, Presiding

                 Argued and Submitted
           March 12, 2009—Orange, California

                  Filed May 29, 2009
                Amended August 3, 2009

   Before: Michael Daly Hawkins, Marsha S. Berzon and
            Richard R. Clifton, Circuit Judges.

                Opinion by Judge Hawkins




                             10055
10058                    IN RE EGEBJERG
                          COUNSEL

Michael R. Totaro, Totaro & Shanahan, Pacific Palisades,
California, for the debtor-appellant.

Kelsi Brown Corkran, Civil Division, Department of Justice,
Washington, D.C., for the trustee-appellee.


                            ORDER

 The Opinion filed on May 29, 2009, and reported at 2009
WL 1492138 (9th Cir. May 29, 2009), is replaced by the
Amended Opinion filed concurrently with this Order.


                           OPINION

HAWKINS, Circuit Judge:

   In this direct appeal from the bankruptcy court, Scott Lee
Egebjerg (“Egebjerg”) challenges the bankruptcy court’s dis-
missal of his Chapter 7 petition for abuse under 11 U.S.C.
§ 707(b)(3). In an issue of first impression in this circuit under
the Bankruptcy Abuse Prevention and Consumer Protection
Act of 2005 (“BAPCPA”), we consider whether a debtor’s
repayment of a 401(k) loan constitutes a “monthly payment
on account of secured debts” or an “[o]ther [n]ecessary
[e]xpense” that can be deducted from a debtor’s monthly
income for purposes of calculating the debtor’s disposable
monthly income under § 707(b)(2). Because we conclude it is
not, the debtor’s filing in this case was presumptively abusive
under the “means test” of § 707(b)(2). We therefore affirm the
bankruptcy court’s dismissal of his Chapter 7 petition.

         FACTS AND PROCEDURAL HISTORY

  Egebjerg filed a voluntary Chapter 7 bankruptcy petition on
December 31, 2006. At the time, he had been employed by
                             IN RE EGEBJERG                         10059
Ralph’s grocery store for twenty-seven years and earned a
gross income of $6,115.56 per month. Egebjerg was single
with no assets. His only secured property was an automobile
he used for work and a timeshare. He had unsecured con-
sumer debt of about $31,000.

   Approximately two years before he filed for bankruptcy,
Egebjerg had taken a loan from his 401(k) plan. The plan
automatically deducted $733.90 from his paycheck each
month to repay this loan, which was scheduled to be fully
repaid by September 2008. According to Egebjerg’s amended
schedule of necessary expenses (in which he included the
401(k) repayment), he was left with a monthly disposable
income of $15.31.1

  The U.S. Trustee moved to dismiss Egebjerg’s Chapter 7
petition, arguing that Egebjerg had improperly included the
401(k) repayment in his necessary expenses. If, the Trustee
urged, this amount were not subtracted from income as a nec-
essary expense, Egebjerg’s filing was presumptively abusive
under the “means test” of § 707(b)(2). The Trustee further
argued that even if the presumption of abuse did not arise
under § 707(b)(2), the court should still dismiss the case
because, under the totality of the circumstances, Egebjerg had
sufficient means to repay a meaningful portion of his debts,
especially once his 401(k) loan was repaid.

  The bankruptcy court rejected the Trustee’s first argument,
concluding that the 401(k) loan was a “secured debt” and
  1
    Egebjerg’s estimated monthly disposable income on the amended
schedule was $170.31, less a $155 deduction for the difference between
his actual rent and the applicable monthly rent expense specified in the
IRS’s Housing and Utility Standards, which debtors are required to use for
means test purposes. Egebjerg listed this rent differential as a necessary
“Other Expense[ ]” on line 56 of his amended means test form. The gov-
ernment does not challenge this deduction and we express no opinion on
its propriety. Instead, we assume, without deciding, that the deduction was
proper.
10060                    IN RE EGEBJERG
could be deducted from income for purposes of the means
test. By including this figure, no presumption of abuse arose
under § 707(b)(2).

   Still, agreeing with the Trustee on the totality of the cir-
cumstances ground, the bankruptcy court dismissed the Chap-
ter 7 petition under § 707(b)(3), noting that, at the time of the
court’s order in June 2007, the 401(k) loan would be repaid
in just over a year, leaving $525 a month to repay unsecured
creditors. The court concluded that the debtor could therefore
pay a significant amount of his debts in a Chapter 13 proceed-
ing and that, because of his ability to pay, it would be an
abuse to permit the case to continue as a Chapter 7 proceed-
ing. The court ordered the case to be dismissed unless the
debtor converted to a Chapter 13 within ten days, which Ege-
bjerg did not do.

   Egebjerg filed a notice of appeal and requested that the
bankruptcy court enter an order certifying the decision for
direct appeal pursuant to 28 U.S.C. § 158(d)(2). The bank-
ruptcy court entered the certification, and a motions panel of
this court granted Egebjerg’s petition for direct appeal and
stayed the district court appeal pending circuit review.

                        DISCUSSION

I.   Statutory Background

   Prior to BAPCPA, there was a presumption “in favor of
granting the relief requested by the Debtor.” 11 U.S.C.
§ 707(b) (2004). This presumption could be overcome if the
court found that “granting of relief would be a substantial
abuse” of Chapter 7. Id. (emphasis added). Courts looked to
the “totality of the circumstances” to make this substantial
abuse determination. In re Price, 353 F.3d 1135, 1139-40 (9th
Cir. 2004).

  [1] BAPCPA produced a sea change. There is now no pre-
sumption favoring Chapter 7 relief, but an emphasis on repay-
                         IN RE EGEBJERG                    10061
ing creditors as much as possible. H.R. Rep. No. 109-31, pt.
1 at 2 (2005), reprinted in 2005 U.S.C.C.A.N. 88, 89. BAP-
CPA introduced a mathematical formula, commonly referred
to as the “means test,” to determine whether a debtor’s finan-
cial circumstances create a presumption against granting relief
under Chapter 7. 11 U.S.C. § 707(b)(2) (2008). A presump-
tion of abuse may be rebutted if the debtor demonstrates “spe-
cial circumstances” such as “a serious medical condition or a
call or order to active duty in the Armed Forces.”
§ 707(b)(2)(B). Even if a debtor’s financial situation does not
create a presumption of abuse (or if the presumption is rebut-
ted), the bankruptcy court may still dismiss the petition if the
debtor filed the petition in bad faith or if the “totality of the
circumstances” demonstrates “abuse” of Chapter 7.
§ 707(b)(3); Blausey v. U.S. Trustee, 552 F.3d 1124, 1127 n.1
(9th Cir. 2009).

   This case potentially implicates both § 707(b)(2) and
§ 707(b)(3). However, because the statute is framed to con-
sider the presumptive abuse question first, and resorts to the
totality of circumstances analysis only if the debtor survives
the means test, we have chosen to address the proper interpre-
tation of § 707(b)(2) first. We review the bankruptcy court’s
legal conclusions de novo. In re Fowler, 394 F.3d 1208, 1212
(9th Cir. 2005).

II.    Presumption of Abuse under § 707(b)(2)

  A.    Secured Debt

   [2] In calculating the debtor’s current monthly income,
§ 707(b)(2) permits the debtor to deduct “the average monthly
payments on account of secured debts.” § 707(b)(2)(A)(iii)
(emphasis added). In the Bankruptcy Code, the term “debt”
means “liability on a claim.” § 101(12). “Claim” is defined
very broadly within the Code to mean any “right to payment,”
whether fixed, contingent, matured, disputed, secured, and so
on. § 101(5). The terms “debt” and “claim” are coextensive,
10062                    IN RE EGEBJERG
“flip sides to the same coin.” In re Rifkin, 124 B.R. 626, 628
(Bankr. E.D. N.Y. 1991); S. Rep. No. 989, 95th Cong. 2d
Sess., 23 (1978), reprinted in U.S.C.C.A.N. 5787, 5809.
Therefore, Egebjerg’s 401(k) loan constitutes a “debt” only if
the plan administrator has a “claim” for repayment.

   [3] We join the vast majority of courts in holding that the
debtor’s obligation to repay a loan from his or her retirement
account is not a “debt” under the Bankruptcy Code. See, e.g.,
In re Villarie, 648 F.2d 810 (2d Cir. 1981) (loan drawn on
employee’s contributions to retirement system not a “debt”
because plan has no right to sue a member for the amount of
the advance, it is simply offset against future benefits); Bolen
v. Adams, 2009 WL 605270, *3 (N.D. Miss. 2009) (vast
majority of courts have held a debtor’s obligation to repay
retirement account loan is not a “debt” under the Code); Eisen
v. Thompson, 370 B.R. 762, 769 (N.D. Ohio 2007) (majority
view is that retirement plan loans are not secured debts); In
re Esquivel, 239 B.R. 146, 152 (Bankr. E.D. Mich. 1999)
(“clear consensus” that borrowing from retirement account
does not give rise to either secured or unsecured “claim”
under the Bankruptcy Code); see also McVay v. Otero, 371
B.R. 190, 195 (W.D. Tex. 2007); In re Fulton, 211 B.R. 247,
264 (Bankr. S.D. Ohio 1997); In re Scott, 142 B.R. 126, 131-
32 (Bankr. E.D. Va. 1992); In re Jones, 138 B.R. 536, 537-38
(Bankr. S.D. Ohio 1991).

   The reasoning behind these decisions is straightforward.
Egebjerg’s obligation is essentially a debt to himself — he has
borrowed his own money. In re Smith, 388 B.R. 885, 887
(Bankr. C.D. Ill. 2008); see also McVay, 371 B.R. at 197 (col-
lecting cases). Egebjerg contributed the money to the account
in the first place; should he fail to repay himself, the adminis-
trator has no personal recourse against him. In re Villarie, 648
F.2d at 812. Instead, the plan will deem the outstanding loan
balance to be a distribution of funds, thereby reducing the
amount available to Egebjerg from his account in the future.
See In re Mowris, 384 B.R. 235, 238 (Bankr. W.D. Mo.
                        IN RE EGEBJERG                  10063
2008); see also Mullen v. United States, 696 F.2d 470, 472
(6th Cir. 1983). This deemed distribution will have tax conse-
quences to Egebjerg, but it does not create a debtor-creditor
relationship. In re Smith, 388 B.R. at 888 (“Nonpayment
comes with liability for income taxes and penalties, but non-
payment is a valid, lawful alternative.”).

  As succinctly explained by one district court:

    Retirement plan loans are qualitatively different than
    secured debts such as home mortgages and car loans.
    The retirement plan administrator does not loan the
    plan participant the administrator’s money. It simply
    deducts the requested loan amount from the partici-
    pant’s own account, and credits the loan payments
    and interest back to the participant’s account. If the
    participant defaults on the loan, the plan administra-
    tor deducts the amount owed from the vested
    account balance, and repays the loan with this
    deduction. The participant must treat this deduction
    as a distribution which is taxable as income to the
    participant in the default year. The participant may
    also be subject to an early withdrawal penalty. But,
    the plan administrator has no right to payment under
    the Bankruptcy Code.

Thompson, 370 B.R. at 768 n.10.

   [4] Because the debtor’s loan repayment obligation is not
a “claim” or “debt” under the Bankruptcy Code, the debtor
may not include payments on such loans as a deduction for
purposes of the means test under § 707(b)(2). See, e.g., In re
Smith, 388 B.R. at 888; In re Mowris, 384 B.R. at 237-38;
McVay, 371 B.R. at 203; Thompson, 370 B.R. at 768-72. This
conclusion under BAPCPA is not only supported by the defi-
nitions of “claim” and “debt” within the Code, but also by two
basic canons of statutory construction.
10064                    IN RE EGEBJERG
   First, we presume that when Congress legislates, it is aware
of past judicial interpretations and practices. See Dewsnup v.
Timm, 502 U.S. 410, 419 (1992). (“When Congress amends
the Bankruptcy laws, it does not write on a clean slate.”)
(internal quotation marks omitted). “Because overwhelming
case law preceding [BAPCPA] held that 401(k) loans were
not ‘debts’ under the Code, and because Congress has not
expressly said otherwise, the Court must presume that ‘debt’
retains its pre-2005 Act meaning.” Thompson, 370 B.R. at
771; see also In re Mowris, 384 B.R. at 238 (“The over-
whelming majority of pre-BAPCPA opinions held that a debt-
or’s obligation to make payments on a loan taken from a
qualified retirement account was not a claim or debt under the
Code, and the court must assume that Congress was aware of
this judicial interpretation when it enacted BAPCPA.”).

   Second, we also presume that if Congress includes particu-
lar language in one section of a statute but omits it in another,
Congress acted intentionally in that exclusion. KP Permanent
Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111,
118 (2004). Here, in BAPCPA, Congress expressly gave
Chapter 13 debtors the ability to deduct 401(k) payments
from their disposable income calculation, § 1322(f), but did
not include any similar exemption for Chapter 7 debtors. Con-
gress also added a section which provides that the automatic
stay does not apply to automatic deductions to repay a retire-
ment plan loan, but expressly stated that the provision shall
not be construed to provide that such a loan constitutes a
“claim” or “debt.” § 362(b)(19). “In light of the amendments
sprinkled throughout the Code [addressing 401(k) loans] —
especially section 1322(f) — the lack of a 401(k) provision in
section 707 is a glaring indication that Congress did not
intend 401(k) loan repayments to be deducted in Chapter 7.”
In re Turner, 376 B.R. 370, 376 (Bankr. D. N.H. 2007).

  Although Egebjerg contends that this construction creates
anomalous results, “[t]he explanation for the lack of such a
provision in section 707 is that Congress intended to steer
                        IN RE EGEBJERG                   10065
many would-be Chapter 7 debtors toward Chapter 13.” Id. As
one court explained:

    First, 401(k) loan repayments are finite; a loan will
    eventually be paid off. Second, a Chapter 13 case is
    prospective, i.e., it encompasses a debtor’s current
    and future financial circumstances for a period of
    three to five years . . . .Excluding 401(k) loans from
    the means test evidences a “wait and see” approach
    that would channel debtors with such expenses into
    the longer period of bankruptcy supervision of Chap-
    ter 13 rather than the relatively short tenure of a
    Chapter 7 case, notwithstanding that doing so might
    result in a zero payment plan. However, because, as
    here, 401(k) loans might be paid off within the com-
    mitment period of a Chapter 13 case, the ability to
    increase the monthly plan payment would direct
    newly available funds to creditors. Such an approach
    serves both the Congressional intent to protect retire-
    ment contributions and “ensure that debtors repay
    creditors the maximum they can afford,” a primary
    goal of BAPCPA.

In re Lenton, 358 B.R. 651, 660 (Bankr. E.D. Penn. 2006).

  B.   Other Necessary Expense

   In addition to maintaining that his 401(k) loan to himself
is a “secured debt,” Egebjerg also contends that his loan
repayments are an “other necessary expense” for the purposes
of applying the means test. We reject that argument as well.

   [5] Under the statutory provisions governing the means
test, debtors may deduct, in addition to payments on secured
debt, their “actual monthly expenses for the categories speci-
fied as Other Necessary Expenses issued by the Internal Rev-
enue Service.” 11 U.S.C. § 707(b)(2)(A)(ii). In turn, the
Internal Revenue Manual (“IRM”) lists fifteen categories of
10066                   IN RE EGEBJERG
expenses which may be considered necessary under certain
circumstances, such as child care, education and court-
ordered payments such as alimony and child support. IRM
§ 5.15.1.10.

   The IRM list of categories appears to be nonexhaustive. See
IRM § 5.15.1.10(1) (noting that other expenses may be con-
sidered if they meet the necessary expense test — i.e., if they
“provide for the health and welfare of the taxpayer and/or his
or her family or [provide] for the production of income.”).
However, some bankruptcy courts have held that this list is
exhaustive for purposes of the bright-line means test, because,
by the plain language of § 707(b)(2)(A)(ii)(I), Congress
expressly limited a debtor’s deductions for other expenses to
“the categories specified“ by the Internal Revenue Service.
See In re Turner, 376 B.R. at 375; In re Lara, 347 B.R. 198,
204 (Bankr. N.D. Tex. 2006); In re Mordis, 2007 WL
2962903, *2 (Bankr. E.D. Mo. 2007); In re Whitaker, 2007
WL 2156397, *4 (Bankr. N.D. Ohio 2007). Other courts have
looked beyond the enumerated categories and considered the
applicability of IRM § 5.15.1.10(1)’s “necessary expense test”
on a case-by-case basis. See In re Mowris, 384 B.R. at 238-
39; In re Lenton, 358 B.R. at 658.

   [6] We need not resolve this debate in this case, however,
because we conclude that under either interpretation, Ege-
bjerg’s repayment of his 401(k) loan does not qualify as an
“Other Necessary Expense.” Such payments do not fit within
any of the IRM’s listed categories. See, e.g., In re Barraza,
346 B.R. 724, 730 (Bankr. N.D. Tex. 2006) (rejecting argu-
ment that repayment could be considered an “involuntary
deduction” because it is not a condition of the debtor’s
employment); see also In re Lenton, 358 B.R. at 657-58
(same). As discussed above, the 401(k) loan repayments
themselves are voluntary in the sense that Egebjerg can sim-
ply ask the loan administrator to treat his outstanding loan
balance as an early withdrawal from his 401(k) and thereby
relieve himself of a future repayment obligation. Doing so
                              IN RE EGEBJERG                          10067
would have tax consequences, but Egebjerg would retain the
use of most of the money loaned.

   According to Egebjerg, the replenishment of his 401(k)
plan is necessary to his long-term “health and welfare,”
because he is approaching retirement and his 401(k) plan is
his only significant asset.2 But even if we were to look beyond
the specified categories to consider the more general “neces-
sary expense test” in the IRM, 401(k) repayments are simply
not of the same kind and character as those expenses allowed
elsewhere under § 5.15.1.10. For example, dependent care
expenses (for care of the elderly or handicapped) are permit-
ted only if there is no alternative to paying the expense, and
“[e]ducation” costs are necessary expenses only if they are
“required for a physically or mentally challenged child and no
public education providing similar services is available,” or if
they are “required as a condition of [the debtor’s] employ-
ment.” Id. We also note that the IRS guidelines themselves
provide that “[c]ontributions to voluntary retirement plans are
not a necessary expense.” IRM § 5.15.1.23; see also In re
Lenton, 358 B.R. at 658 (“[i]f future voluntary contributions
to the 401k plan are not necessary expenses, it is hard to argue
that the replenishment of past voluntary contributions to the
401k account by repaying loans is a necessary expense.”).3
  2
     Egebjerg does not actually provide his age. He states only that “[s]ince
he has been employed with Kroger for 27 years he is not someone who
is many years from retirement.”
   3
     We do not hold that § 5.15.1.23 is controlling, but that it is useful and
persuasive in the context of this case— defining the parameters of
§ 5.15.1.10(1) and what was considered to provide for “health and wel-
fare” at the time Congress cross-referenced the IRM’s “Other Necessary
Expenses” provisions. We recognize that the extent of the manual’s “in-
corporation” and/or usefulness in interpreting § 707(b)(2)(A)(ii)(I) is a
subject of extensive debate, particularly with respect to interpreting the
“applicable monthly expense amounts specified under the National Stan-
dards and Local Standards.” See In re Ross-Tousely, 549 F.3d 1148, 1156-
57 (7th Cir. 2008) (discussing split in authority). By our narrow decision
today, we do not mean to imply that the IRS standards have been incorpo-
rated wholesale into the Bankruptcy Code or that they control outcomes
on other issues.
10068                      IN RE EGEBJERG
   Arguing to the contrary, Egebjerg cites Hebbring v. United
States Trustee, 463 F.3d 902 (9th Cir. 2006), In re Hill, 328
B.R. 490 (Bankr. S.D. Tex. 2005), and In re Vansickel, 309
B.R. 189 (Bankr. E.D. Va. 2004), for the proposition that vol-
untary 401(k) contributions are not per se unnecessary
expenses for the purposes of calculating a debtor’s disposable
income under § 707(b)(2). What Egebjerg fails to note is that
each of these cases either pre-dates the BAPCPA (and there-
fore pre-dates the means test) or applies pre-BAPCPA law.
See, e.g., Hebbring, 463 F.3d at 904 n.1. This point is critical
because the pre-BAPCPA § 707(b)(2) “totality of circum-
stances” test for abuse, which now appears (as modified by
BAPCPA) as part of § 707(b)(3), is distinct from the current
§ 707(b)(2) means test. When it introduced the means test,
Congress provided, by reference to the IRS guidelines, spe-
cific guidance as to what qualifies as a necessary expense for
the purposes of applying that test. Our holding in Hebbring,
which concerns only the former “totality of circumstances”
test, is simply not applicable.4

   [7] For all the foregoing reasons, the bankruptcy court erred
by allowing Egebjerg to deduct his 401(k) repayment from
disposable income for purposes of the means test. If the
amount of his loan repayment is included in Egebjerg’s
income, then a presumption of abuse arises under § 707(b)(2).

III.    Special Circumstances

   [8] The bankruptcy court also held, in the alternative, that
even if the amount of Egebjerg’s loan repayment obligation
should not be included as a secured debt or necessary
expense, it could be properly included as a “special circum-
stance” which could rebut the presumption of abuse, citing In
  4
   Egebjerg also argues that our failure to recognize his 401(k) repay-
ments as a “necessary expense” would create a conflict with the Bank-
ruptcy Code’s automatic stay provisions. We reject this argument for the
reasons already stated in Part II.A.
                        IN RE EGEBJERG                   10069
re Thompson, 350 B.R. 770 (Bankr. N.D. Ohio 2006). How-
ever, Thompson was reversed by the district court on this very
point on appeal, Thompson, 370 B.R. at 772-73, and the
majority of courts agree that the mere obligation to repay a
401(k) loan is not itself a special circumstance. See, e.g.,
Smith, 388 B.R. at 888; In re Mowris, 384 B.R. at 240; In re
Turner, 376 B.R. at 378.

  Section 707(b)(2)(B) provides:

    In any proceeding brought under this subsection, the
    presumption of abuse may only be rebutted by dem-
    onstrating special circumstances, such as a serious
    medical condition or a call or order to active duty in
    the Armed Forces, to the extent such special circum-
    stances . . . justify additional expenses or adjust-
    ments of current monthly income for which there is
    no reasonable alternative.

Thus, Congress did not provide an exhaustive list of “special
circumstances,” but did indicate examples of situations it
would consider sufficient to rebut the presumption of abuse.
As one court has noted, both examples given by Congress
share “a commonality; they both constitute situations which
not only put a strain on a debtor’s household budget, but they
arise from circumstances normally beyond the debtor’s con-
trol.” In re Castle, 362 B.R. 846, 851 (Bankr. N.D. Ohio
2006).

   [9] We need not explore the outside parameters of the spe-
cial circumstance provision, however, for we agree that “re-
tirement plan loans are neither extraordinary nor rare; many
individuals take loans for many different reasons, and they are
all required to repay the loans. Without more, a situation as
common as the withdrawal of one’s retirement funds cannot
be a ‘special circumstance’ within the accepted definition of
this term.” Thompson, 370 B.R. at 773.
10070                   IN RE EGEBJERG
   While there may be situations in which the debtor’s under-
lying reason for taking out a 401(k) loan may constitute a spe-
cial circumstance, see In re Tauter, 402 B.R. 903, 906-7
(Bankr. M.D. Fla. 2009), Egebjerg’s only explanation was
that he was using the money to “pay off bills” in the hope of
avoiding bankruptcy in the first instance. Although a com-
mendable goal, “the fact that he borrowed from those retire-
ment funds and now wishes to pay the loans back is not a life
altering circumstance of the kind referenced in the statute. It
is simply the consequence of a prior financial decision.”
Smith, 388 B.R. at 888.

   It appears that borrowing from a 401(k) is not an uncom-
mon approach for many debtors, usually stemming from their
“longstanding general inability to keep up with their obliga-
tions to creditors.” Thompson, 370 B.R. at 773; see also In re
Mowris, 384 B.R. at 240; In re Turner, 376 B.R. at 378.
Indeed, if the original unsecured consumer obligation could
not be considered a special circumstance, it would seem prob-
lematic to find “special circumstances” for the 401(k) loan
that merely replaced those debts. See In re Jackson, 2008 WL
5539790 at *3 n.20 (Bankr. D. Kan. 2008); cf. Turner, 376
B.R. at 378-79 (401(k) repayment may be special circum-
stance if taken out for a “special” reason other than general
financial problems preceding almost every bankruptcy).

   [10] Thus, on this record, while we agree with the bank-
ruptcy court’s bottom line conclusion, it erred by concluding
Egebjerg had demonstrated special circumstances under
§ 707(b)(2)(B). Because Egebjerg thus did not rebut the pre-
sumption of abuse under § 707(b)(2)(A), the bankruptcy court
properly dismissed Egebjerg’s Chapter 7 petition.

  AFFIRMED.